Citation Nr: 0321047	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  94-39 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating for the postoperative 
residuals of a chronic recurrent sprain of the right ankle, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1956 to August 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The case was previously before the Board in June 1997, when 
it was remanded to afford the veteran an opportunity for a 
hearing before a member of the Board.  

In May 1998, a hearing was held before the undersigned, who 
is the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  

In August 1998, the case was again remanded; this time for 
further development.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  

The representative has asked the Board to consider service 
connection for a back disorder.  This will be addressed in 
the remand below and will not be otherwise discussed herein.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's service-connected postoperative residuals 
of a chronic recurrent sprain of the right ankle are 
manifested by ankylosis of the ankle in 5 degrees plantar 
flexion, a limp and complaints of pain and discomfort.  

3.  The service-connected postoperative residuals of a 
chronic recurrent sprain of the right ankle are not analogous 
to more than a severe foot disability.  

4.  The veteran does not have actual loss of use of his right 
foot.  

5.  The service-connected postoperative residuals of a 
chronic recurrent sprain of the right ankle do not 
approximate and are not analogous to actual loss of use of 
the foot.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
postoperative residuals of a chronic recurrent sprain of the 
right ankle have not been met.  38 U.S.C.A. § 1155 (West. 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 4.63 and 
Codes 5262, 5270, 5284 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The rating decision, statement of the case, and supplemental 
statements of the case, as well as a VCAA letters of March 
2002 and May 2002, notified the veteran and his 
representative of the evidence necessary to substantiate the 
claim, the evidence which had been received, and the evidence 
to be provided by the claimant.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  There is no reasonable possibility 
that further assistance would aid in substantiating the 
claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Background The service medical records show that the veteran 
sustained a sprain of the lateral ligaments of the right 
ankle in February 1957.  It recurred and was symptomatic on 
several occasions in 1957.  In November 1957, a profile was 
issued for a recurrent sprain, indicating that the condition 
was permanent.  

On VA examination, in April 1959, he veteran gave a history 
of recurrent right ankle strains, beginning in service.  He 
complained of weakness of the right ankle, which twisted 
easily when walking on uneven ground.  Examination disclosed 
marked laxity of the lateral ligaments of the right ankle.  
When the right foot was inverted, he experienced pain at the 
level of the tip of the external malleolus.  Range of motion 
was within normal limits.  The diagnosis was residuals of 
recurrent sprain of the right ankle.  

A May 1959 rating decision granted service connection for the 
recurrent right ankle sprain, rated as 30 percent disabling 
under Diagnostic Code 5284.  Except for periods of total 
disability, the 30 percent evaluation has remained in effect 
and is now protected by law.  38 U.S.C.A. § 110 (West 2002).  

In December 1966, the recurrent sprain was surgically treated 
with an Evans procedure, consisting of direction of the 
peroneus brevis tendon from the muscle and insertion through 
the fibula.  He subsequently developed an infection of the 
surgically wound, which required further hospitalization, to 
March 1967.  More problems with the healing of the surgical 
wound required additional hospitalization from April to June 
1967.  

Hammertoes of the right foot were surgically treated in 
October 1974.  An infection developed and the veteran 
remained hospitalized until December 1974.  

VA clinical records from July 1991 to March 1992 show 
treatment for various conditions.  A consultation report 
dated in September 1991 shows the veteran complained of foot 
pain.  It was noted that his lower extremity conditions were 
complicated by diabetic neuropathy.  The right ankle had 
dorsiflexion to 5 degrees and plantar flexion to 20 degrees.  
Examination and review of the record, including X-rays, led 
to the assessment that the veteran had hammertoes and 
increased pressure on the right foot metatarsal heads causing 
callosity and pain.  

In August 1993, the veteran testified before a Hearing 
Officer at the RO.  He told of ankle pain and limitation 
which interfered with his work as an electrician.  He also 
discussed foot symptoms.  The Hearing Officer emphasized to 
the veteran that his foot disability was not service-
connected and he would have to submit a claim if he was 
asserting that the service-connected disability of the ankle 
caused the symptoms in the toes and other parts of the foot.  

On the August 1993 VA examination, the veteran complained of 
locking of the right ankle joint, with severe pain while 
standing or walking.  He reported that the locking caused 
falls, swelling and dragging the foot while walking.  He was 
noted to have a right limp gait.  Ankle movement was limited 
to 10 degrees dorsiflexion and 40 degrees plantar flexion.  
Eversion and inversion rotation were to 10 degrees.  The 
diagnosis was status post surgery right ankle and foot.  The 
physician expressed the opinion that the hammertoe 
deformities were not related.  

In October 1997, the veteran had surgery for metatarsologia 
and hammertoes of the right foot.  

In May 1998, the veteran testified before this Veteran's Law 
Judge, sitting at the RO.  He stated that the toes of the 
right foot began contracting.  He had several surgeries on 
them.  Currently, he said the ankle was locked and the toes 
were painful.  He wore shoes prescribed by VA.  He described 
how the foot disability limited his work as an electrician.  
In addition to other descriptive information, the veteran 
testified of the various circumstances which caused increased 
pain.  

Pursuant to the Board's August 1998 remand, VA clinical 
records were added to the file.  These contain complaints of 
various disabilities, including foot pain.  Orthopedic clinic 
notes of November 1995 reflect the presence of metatarsalgia 
with pressure over the third metatarsal head.  Callosities 
were paired.  X-rays were read as showing osteotomy of the 
first phalanges with consequent shortening.  In January 1996, 
metatarsalgia and hammertoes were noted and metatarsal bars 
recommended.  In April 1996, there was a complaint of 
persistent pain in the right foot and ankle.  It was noted 
that he had an Evans procedure on the ankle.  X-rays were 
within normal limits.  Shoes were prescribed.  

In October 1997, the veteran's metaralsalgia was treated by 
surgery on the right foot.  

The notes contain an orthopedic evaluation dated in early 
November 1997.  The right foot had had surgery on the dorsal 
aspect.  There was mild erythema.  There was a full ankle 
range of motion.  It was commented that the surgery of 
October 1997 involved excision of the metatarsal heads and 
hammertoe correction by fusion of the proximal 
interphalangeal joints for the chief complaint of foot pain.  

There were complaints of right foot pain in July 1998 and the 
veteran was scheduled for a consultation.  The VA 
consultation report is dated in September 1998.  The veteran 
complained of foot pain.  The history of multiple surgeries 
was noted.  There was mild diffuse muscle atrophy.  There was 
malformation and deformity of the right toes.  The was 
diffuse tenderness to palpation of the dorsum of the right 
foot, distally.  There was a full range of motion in all 
extremities, except the 3rd to 5th right toes.   Muscle 
strength was 5/5.  There was decreased response to pin prick 
and light touch in the right foot, on the dorsum and plantar 
aspects distally.  Other neurological tests were negative.  
The assessment was that the veteran was status post distal 
metatarsal osteotomy and excision with persistent foot pain 
associated with numbness and parethesias.  

VA surgical notes of November 1998 show the veteran had had 
2nd and 3rd hammertoe osteotomies.  He had been referred to 
the clinic because of intermittent claudication causing pain 
after walking 1/4 mile and some leg rest pain at night.  The 
veteran returned to the clinic in February 2000, with 
symptoms of intermittent claudication.  He reported pain 
while walking and intermittent episodes of resting pain.  The 
right lower extremity had mild tenderness to palpation and 
was warm to palpation.  The assessment was that he had 
peripheral vascular thrombosis symptoms.  

On the July 2002 VA examination, the veteran complained of 
severe right ankle and foot pain on the surgical site 
associated with swelling and difficulty walking.  
Precipitating factors were walking, standing a lot, going up 
stairs and sitting a lot.  Medication and bed rest alleviated 
symptoms.  He stated that he could not walk without his 
crutch.  He claimed to have undergone 6 to 8 surgeries.  
There had been no episodes of dislocation or subluxation of 
the right ankle in the last year.  He did report swelling and 
pain in the right ankle.  Examination of the range of motion 
showed the right ankle was ankylosed at 5 degrees of plantar 
flexion.  There was no active or passive movement.  The 
doctor reported that since there was ankylosis of the right 
ankle, the veteran was additionally limited by pain, fatigue, 
weakness, and lack of endurance for repetitive use, because 
there was no movement.  The major functional impact was a 
limp while walking due to contracture of the right ankle.  
Scars were measured.  It was noted that he could walk 
unassisted but needed a crutch for long distances.  The 
doctor specified that the veteran had ankylosis with fusion 
of the right ankle, which was stable and painful on 
palpation.  The diagnoses were status post right ankle 
surgery and moderate degenerative joint disease involving 
distal medial and lateral malleolli; minimal deformity along 
the distal fibula probably representing post traumatic 
changes and a large inferior os calcis spur by X-rays of the 
right ankle.  

A private physician, Anne M. D. Gordon, M.D., reviewed the 
record and expressed an opinion dated in June 2003.  She 
noted that, in comparison to the examination of November 
1969, the VA examination of July 2002 showed a worsening of 
the ankle, as it was ankylosed in 5 degrees plantar flexion, 
without active or passive movement.  She asserted that this 
was consistent with loss of use of the ankle joint.  She 
asserted that the loss of use of the right ankle warranted a 
higher rating under Code 5284.  

Criteria.  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned as 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).  

Ankylosis of the ankle, in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity will be rated as 
40 percent disabling.  Ankylosis of the ankle, in plantar 
flexion, between 30° and 40°, or in dorsiflexion, between 0° 
and 10° will be rated as 30 percent disabling.  Ankylosis of 
the ankle, in plantar flexion, less than 30° will be rated as 
20 percent disabling.  38 C.F.R. Part 4, Code 5270 (2002).  

Impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. 
Part 4, Code 5262 (2002).  

Other foot injuries will be rated as 10 percent disabling 
where moderate, 20 percent disabling where moderately severe 
and at a maximum of 30 percent disabling where severe.  
38 C.F.R. Part 4, Code 5284 (2002).  The RO has rated the 
veteran's disability under this criteria and has assigned the 
maximum 30 percent rating.  The next higher rating, 40 
percent, requires loss of use of the foot.

Loss of use of the foot will be rated as 40 percent 
disabling.  38 C.F.R. Part 4, Code 5167 (2002).

Analysis  The most recent examination shows that the 
veteran's ankle is ankylosed in the position of 5 degrees 
plantar flexion.  The rating code provides a rating for 
ankylosis of the ankle and, in this position, provides a 20 
percent evaluation.  38 C.F.R. Part 4, Code 5270 (2002).  The 
20 percent evaluation would be appropriate for ankylosis of 
the ankle, in plantar flexion, up to 30 degrees.  However, 
the veteran's ankle disability has been rated as 30 percent 
disabling for many years and this evaluation is now protected 
by law.  38 U.S.C.A. § 110 (West 2002).  The next higher 
evaluation above 30 percent, for ankylosis, is 40 percent and 
that requires ankylosis of the ankle, in plantar flexion at 
more than 40°, or in dorsiflexion at more than 10° or with 
abduction, adduction, inversion or eversion deformity.  In 
this case, the July 2002 VA examination is the most recent 
examination of the ankle by a medical professional and it 
provides the most probative evidence as to the current extent 
of the disability.  It demonstrates, by a preponderance of 
the evidence, that the ankylosis is at 5 degrees plantar 
flexion, which is well within the criteria for a 20 percent 
rating and does not approximate ankylosis at more than 40 
degrees plantar flexion or more than 10 degrees dorsiflexion.  
There is no evidence of ankylosis in abduction, adduction, 
inversion or eversion.  Thus, the criteria of 5270 for a 
higher rating are not met.  

The other criteria for rating ankle disorders, Codes 5271 to 
5274, do not provide higher evaluations.  38 C.F.R. § 4.71a 
(2002).  

The current 30 percent rating is appropriate where a 
maluniuon of the tibia and fibula result in marked ankle 
disability.  38 C.F.R. Part 4, Code 5262 (2002).  Under this 
rating code, the next higher evaluation, 40 percent, would 
require a nonunion, with loose motion, requiring brace.  
There is no evidence of a nonunion, loose motion, or the need 
for a brace.  Nor does the evidence show the level of 
disability associated with a nonunion, with loose motion, 
requiring brace.  The veteran's use of a crutch is not the 
same as the need of a brace for a nonunion, with loose 
motion.  Thus, the veteran's disability does not approximate 
and is not analogous to the criteria for a 40 percent rating 
under this code.  

The current 30 percent rating was assigned under Code 5284, 
which is appropriate for a severe foot injury.  However, the 
rating decisions, and the notice letters to the veteran, 
clearly establish that the service-connected disability is 
the postoperative status of a recurrent right ankle sprain.  
The veteran has had several surgeries on his toes and 
forefoot and he has alluded to these as a basis for a higher 
evaluation.  

The Board must consider issues which are reasonably raised by 
the record.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold v. Brown, 9 Vet. App. 124, 132 (1996); Solomon v. 
Brown, 6 Vet. App. 396, 400 (1994); Myers v. Derwinski, 1 
Vet. App. 127, 130 (1991); EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  The medical evidence does not raise a connection 
between the right toe and forefoot disorders and the service-
connected ankle disability.  In fact, the only medical 
evidence on point is found in the August 1993 VA examination 
report, in which a physician considered the hammertoes and 
expressed the opinion that they were not related.  

At his August 1993 RO hearing, the veteran testified of his 
hammertoes.  He was specifically told that the toe and 
forefoot disorders were not part of the service-connected 
ankle disability and that if he was claiming that they were, 
he should file a specific claim.  There is no record of such 
a claim for service connection for the disabilities of the 
right toes and forefoot.  Since there is no claim, after the 
veteran was told he must file a claim, and there is no 
supportive medical evidence, the Board finds the record does 
not raise claims for the hammertoe disabilities and related 
surgeries of the foot.   

As noted above, the current 30 percent rating is assigned 
under Code 5284, the next higher rating under that criteria 
requires actual loss of use of the foot.  

Loss of use of the foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
actual remaining function of the foot, whether the acts of 
balance and propulsion, etc., could be accomplished equally 
well by an amputation stump with prosthesis:  (a) Extremely 
unfavorable complete ankylosis of the knee, or complete of 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches (8.9 centimeters) or 
more, will be taken as loss of use of the hand or foot 
involved; (b) complete paralysis of the external popliteal 
nerve (common peroneal) and consequent footdrop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. § 4.63 (2002).  

In this case, the evidence shows that the veteran is able to 
walk for some distance on his service-connected ankle.  The 
ankle still functions in acts such as balance and propulsion.  
There is no evidence from any competent medically witness, 
including the veteran's private physician, that he would be 
equally well served by an amputation stump with prosthesis.  
Further, there is no evidence from any competent medically 
witness, including the veteran's private physician, that the 
service-connected ankle disability produces foot drop, or 
analogous disability.  The preponderance of evidence on this 
point establishes that the ankle is ankylosed in 5 degrees 
plantar flexion, which is contrary to the presence of foot 
drop.  Thus, the service-connected ankle disorder does not 
approximate the loss of use of the foot required for the next 
higher rating.  

The veteran's doctor has argued that he has a loss of use of 
the ankle because of the ankylosis and that this allows him a 
higher rating under Code 5284.  However, the doctor does not 
equate the loss of use of the ankle with loss of use of the 
foot, which is required for a higher rating.  Nor, after 
reviewing the file, does she assert that the veteran would be 
equally well served by an amputation stump with prosthesis.  
Nor does she assert that the service-connected ankle 
disability is analogous to the disability associated with 
foot drop.  Moreover, since the rating criteria specifically 
provide for ankylosis, including ankylosis in this position, 
it would be contrary to regulations to analogize the 
disability with loss of use of the foot.  38 C.F.R. § 4.20 
(2002).  The medical evidence in this case, that is, Dr. 
Gordon's opinion, as well as the VA examination findings and 
records, establish by a preponderance of evidence that the 
disability due to the service-connected ankle disorder does 
not exceed the criteria for the current 30 percent 
evaluation; and that the service-connected disability does 
not approximate and is not analogous to any applicable 
criteria for a higher evaluation.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2002) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
The Board, as did the RO (see supplemental statement of the 
case dated in November 2002), finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2002).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 30 percent, for the postoperative 
residuals of a chronic recurrent sprain of the right ankle, 
is denied.  


REMAND

In May 1994, the RO informed the veteran of a rating decision 
which denied service connection for a back disorder.  On a VA 
Form 646, submitted to the RO in October 1994, the veteran's 
representative asserted that the veteran had a back condition 
due to his service-connected condition.  This is an adequate 
notice of disagreement with the denial of service connection 
for a back disorder.  38 C.F.R. § 20.201 (2002).  It now 
falls to the RO to promulgate a statement of the case (SOC) 
on the issue of entitlement to service connection for a back 
disorder.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board notes that there are several recent pieces of 
correspondence in which the veteran and his representative 
continue to assert the claim that he has a back disorder 
secondary to the service-connected ankle disability.  

The case is REMANDED to the RO for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

2.  The RO should promulgate a SOC on the 
issue of entitlement to service connection 
for a back disorder and afford the veteran 
and opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.






 

